DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/13/2019, 4/29/2021, 4/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1 recites “a thinning process” step, “a semiconductor process” step, “a lithography and etching process” step, “sputtering process” step; Claim 2 “crystal growth process” step;  Claim 4 “grinding process” step;  Claim 5 “etching process” step;  Claim 6 “cutting process” step;  Claim 7 “film deposition” step;  Claim 8 “physical vapor deposition” step;  Claim 9 “chemical vapor deposition” step;  Claim 10 “sol-gel” step; 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a thinning process” in line 3, “a semiconductor process” in line 4, “a lithography and etching process” in about line 5, “sputtering process” in line 20 – 21;  and then goes on to indicate the layers and substrates are in some fashion arguably formed by these processes; but a review of the written description and figures merely indicates as seen in the summary of the invention paragraphs [0005] – [0007] and in paragraphs [0013, 0014, 0015 and 0018] of the detailed description that there is scant information regarding the processes in and of themselves in the application as originally filed, where the description of these processes amounting to mere ipsis verbis re-recitation of the claim limitations which is improper under MPEP 2163.03 V; while it can be agreed that the terms are of the art, there is a lack of explanation as to how the processes are being used and in what sequence and it appears that the processes may merely just be indications of the material of the layers themselves; the same applied to dependent claims 2 – 10; 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a thinning process” in line 3, “a semiconductor process” in line 4, “a lithography and etching process” in about line 5, “sputtering process” in line 20 – 21. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, it is unclear from a reading of the claims it what way the substrates are manufactured from a thinning process (i.e. are they first formed in a block material and then thinned via as of yet unclaimed apparatus?) and it is further unclear how on in what manner there is a semiconductor process that incorporates the claimed thinning process, lithograph, etching and sputtering processes, and in what steps and by what equipment? In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required. 
Claim 1 further recites in line 21 “a first chamber with a concave central portion” where it is unclear from a reading of the written description and review of the figures if the concavity is meant to be a concave curve, or merely just a concavity as in a chamber forming negative cavity volume; 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-9, 13-19 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Hirata (US 2013/0058818) in view of Sammoura (US 2017/0170383); 
Claim(s) 2 and 3 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Hirata in view of Sammoura as applied to claim 1 (as indefinitely understood) above, and further in view of Takebe (US 5115292); 
Claim(s) 10 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Hirata in view of Sammoura as applied to claim 1 (as indefinitely understood) above, and further in view of Dunn (US 2004/0101990); 
Claim(s) 12 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Hirata in view of Sammoura as applied to claim 1 (as indefinitely understood) above, and further in view of Zengerle (US 5529465). 

Hirata discloses in claim 1: (see at least annotated figure 5 below)

    PNG
    media_image1.png
    759
    1096
    media_image1.png
    Greyscale

A micro-electromechanical system (MEMS) pump (the system pump considered a claimed apparatus, the forgoing manufacturing or formation steps taken as steps in a product by process claim under MPEP 2113, as all the limitations of the apparatus claim are either met or obvious in the cited and/or applied prior art, and where the active language steps merely connote either size or location of the resultant claimed apparatus (pump), and see paragraph 0047 for the piezoelectric pump 101 figures 3-5; the size of the pump in the micro meter level (i.e. 15.micro.meter plate size paragraph 0055)  making it a MEMS pump), comprising: a first substrate (at 195 figure 5) having a first thickness  (thickness 1) and at least one inlet aperture (at 197, left and right apertures are suction inlet holes paragraph 0067), wherein the first substrate is manufactured by a thinning process of a semiconductor process (the manufacturing steps not taken as providing meaningful patentable weight, paragraph 0013 of the instant application indicates that the thinning process may be grinding, etching, cutting or any other process to achieve the desired thickness of the substrate), and the at least one inlet aperture is formed by a lithography and etching process (formation process given no or little patentable weight under MPEP 2113); a first layer (at 191 see figure 4) having at least one fluid inlet channel (via 193) and a convergence chamber (at 192), wherein the first oxide layer is formed and covered upon (formation process given no or little patentable weight under MPEP 2113) the first substrate by the semiconductor process (semiconductor process given no or little patentable weight under MPEP 2113), and the at least one fluid inlet channel and the convergence chamber are formed by the lithography and etching process (formation process given no or little patentable weight under MPEP 2113), wherein one end of the at least one fluid inlet channel communicates with the convergence chamber (193 empties into 192), and the other end of the at least one fluid inlet channel communicates with the corresponding inlet aperture (197 are lined up with 193 channels); a second substrate (at 151) having a second thickness and a through hole (at 152), wherein the second substrate is manufactured by the thinning process of the semiconductor process (thinning process given no or little patentable weight under MPEP 2113) and placed upon the first layer (via adhesive agent paragraph 0064), and the through hole is formed by the lithography and etching process (formation process given no or little patentable weight under MPEP 2113), wherein the through hole is misaligned with the inlet aperture of the first substrate (the through hole axially offset from the inlets) and communicates with the convergence chamber of the first layer; a second layer (at 1004, the layer 1004 formed annular of 161, this layer similar to that found in figure 2 at layer 37) formed upon the second substrate by a sputtering process (formation process given no or little patentable weight under MPEP 2113), wherein the second layer has a first chamber (at 1002 between 141 and 155) with a concave central portion (where within 1002 the central portion is annular and concave downwards) formed by the lithography and etching process (formation process given no or little patentable weight under MPEP 2113); a third substrate (at 141) having a third thickness and a plurality of gas flow channels (at 111 or via passageways about 162 that flows into upper chamber housing and to 111 outlet), wherein the third substrate is manufactured by the thinning process of the semiconductor process (formation process given no or little patentable weight under MPEP 2113) and placed upon the second oxide layer (i.e. with intervening layers 130, 171, 135 therebetween), and the plurality of gas flow channels are formed by the lithography and etching process (id MPEP 2113), wherein the plurality of gas flow channels are misaligned with the through hole of the second substrate (i.e. the channels are axially offset from one another), and the first chamber of the second layer communicates with the through hole of the second substrate and the plurality of gas flow channels of the third substrate; and a piezoelectric element (142) formed upon the third substrate by the semiconductor process (formation process given no or little patentable weight under MPEP 2113, but the substrate layers form in a stack). 
If it could be persuasively argued that Hirata does not disclose claim limitation material features imparted by a process of manufacturing in a product by process claim including the processes of: using a semiconductor manufacturing processes (thinning, grinding, lithography, cutting, sputtering or any other process to achieve the desired piezoelectric transducer to produce the substrates and/or oxide layers as claimed; and Hirata does not disclose: the first and second oxide layers per se; but Sammoura teaches: using a semiconductor manufacturing processes (thinning, grinding, lithography, etching, cutting, sputtering or any other process to achieve the desired piezoelectric transducer, see paragraph 0073, 109, 110, 115, 116 where a substrate such as silicon (etched silicon 30 paragraph 0115), silicon nitride can be produced via the semiconductor manufacturing process so as to be compatible with complementary metal oxide semiconductor (CMOS) fabrication processes (ph 0109), deposition processes (id), including chemical and/or physical layer deposition processes (CVD or PVD), etching, lithography, or combinations thereof, so as…) to produce the substrates and/or oxide layers including first and second oxide layers (SiO2 oxide layers paragraph 0116), where producing a plate flexural mode MEMS device provides for high yield bandwidth production and cost saving over more conventional electromechanical systems, paragraph 0002 in general);  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught in Sammoura, a semiconductor manufacturing processes including thinning, grinding, lithography, etching, cutting, sputtering so as to produce a substrate as taught in Sammoura for that of Hirata made of silicon such as etched silicon or silicon nitride as taught in Sammoura, so as to be compatible with complementary metal oxide semiconductor (CMOS) fabrication processes as taught in Sammoura, deposition processes, including chemical and/or physical layer deposition processes (CVD or PVD), etching, lithography, or combinations thereof, so as…) to produce the first, second and third substrates of Hirata as taught in Sammoura as well as to produce the silicon oxide layers for Hirata as taught in Sammoura, including first and second oxide layers (SiO2) oxide layers as taught in Sammoura, where producing a plate flexural mode MEMS device provides for high yield bandwidth production and cost saving over more conventional electromechanical systems, paragraph as taught in Sammoura in general, and where it is noted that the above production steps would still result in the claimed apparatus as arranged above; 
And considering that Hirata discloses multiple inlet channels,  it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to utilize a plurality of gas flow outlet channels at the outlet, as arguably suggested by Hirata, for the purpose of increasing fluid flow through put at the outlet side of the pump of Hirata, especially considering that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Hirata discloses (as modified for the reasons discussed above) in claim 2:  The MEMS pump according to claim 1, wherein the first substrate, the second substrate and the third substrate are silicon chips formed by a crystal growth process of the semiconductor process; furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to as modified for the reasons discussed above, provide the first, second and third substrates as silicon chips; Hirata/Sammoura does not explicitly disclose: using a silicon chip crystal growth process, but Takebe teaches: using a silicon chip crystal growth process ( Col 6 ln 33 – 38 and Col 7 ln 30-40, where the crystal growth process is used to produce the semiconductor device.) it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize for the Hirata/Sammoura substrates as taught in Takebe, a crystal growth process to produce the silicon semi conductor chip, all for the purpose of providing a high yield production part. 

Hirata discloses (as modified for the reasons discussed above) in claim 3:  The MEMS pump according to claim 2, wherein the silicon chips are silicon chips (as modified for the reasons discussed above), and Sammoura further teaches utilizing a polysilicon or silicon nitride material for the layer (paragraph 0137, for the purpose of for example producing a highly pure silicon chip), and it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to utilize a polysilicon material for the chip of Hirata/Sammoura, as taught in Sammoura, for the purpose of providing for example, a highly pure silicon chip material, thus improving performance of the device. 

Hirata discloses (as modified for the reasons discussed above) in claim 4:  The MEMS pump according to claim 1, wherein the thinning process is a grinding process (as modified for the reasons discussed above via Sammoura.) 

Hirata discloses (as modified for the reasons discussed above) in claim 5:  The MEMS pump according to claim 1, wherein the thinning process is an etching process (as modified via Sammoura for the reasons discussed above.) 

Hirata discloses (as modified for the reasons discussed above) in claim 6:  The MEMS pump according to claim 1, wherein the thinning process is a cutting process (as modified via Sammoura for the reasons discussed above.) 

Hirata discloses (as modified for the reasons discussed above) in claim 7:  The MEMS pump according to claim 1, wherein the piezoelectric element is formed by a film deposition process of the semiconductor process (as modified via Sammoura as taught in paragraph 0109, via thin film chemical or physical deposition process (PVD or CVD), and for the reasons discussed above.)

Hirata discloses (as modified for the reasons discussed above) in claim 8:  The MEMS pump according to claim 7, wherein the film deposition process is a physical vapor deposition (PVD) process.

Hirata discloses (as modified for the reasons discussed above) in claim 9:  The MEMS pump according to claim 7, wherein the film deposition process is a chemical vapor deposition (CVD) process.

Hirata discloses (as modified for the reasons discussed above) in claim 10:  The MEMS pump according to claim 7, but does not explicitly disclose, although Dunn teaches:  the film deposition process is a sol-gel of the semiconductor process (paragraph 0044 to produce the layer via epitaxially grown thin film deposition technique for the purpose of providing such a thin film layer.) 
It would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as arguably suggested by Hirata/Sammoura, and as taught by Dunn, a film deposition process as a sol-gel production technique of the semiconductor process as taught by Dunn, for the purpose of producing the layered material in micro chip scale and for high yield production. 

Hirata discloses (as modified for the reasons discussed above) in claim 12:  The MEMS pump according to claim 1, but Hirata does not disclose: the inlet hole of the first substrate is pyramid-shaped; although Zengerle teaches: the inlet hole (25a figure 3a, 3b) of the first substrate is pyramid-shaped (Col 8 ln 35-40, arranged as a truncated pyramid shape so as to for example, provide a focused directional flow of fluid through the passageway.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide as taught in Zengerle for that of Hirata, an inlet hole having the first substrate as a pyramid-shaped as taught in Zengerle, with the hole arranged as a truncated pyramid shape so as to for example, provide a focused directional flow of fluid through the passageway. 

Hirata discloses (as modified for the reasons discussed above) in claim 13:  The MEMS pump according to claim 1, but Hirata does not explicitly disclose:  the first thickness is from 150 to 200 micrometers; although Sammoura teaches: the first thickness (of the support layer paragraph 0076) is about 100 nano.meters to 10 micro.meters, the thickness provided for example for adequate support of the micro pump layers, based for example on the size of the micro pump itself; 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide the first thickness of Hirata at about 175 micro.meters, as suggested by Sammoura where the thickness of the support layer is about 100 nano.meters to 10 micro.meters, where providing for example a thickness of 175 micro.meters will provide for example a stiffer support for the micro pump layers of Hirata, all especially considering that such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). 

Hirata discloses (as modified for the reasons discussed above) in claim 14:  The MEMS pump according to claim 1, but Hirata does not disclose: the second thickness is from 2 to 5 micrometers; although Sammoura teaches: the support layer thickness (of the support layer paragraph 0076) is about 100 nano.meters to 10 micro.meters, the thickness provided for example for adequate material flexibility and/or stiffness of the micro pump layers, based for example on the size of the micro pump itself; 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide the first thickness of Hirata at about 4 micro.meters, as suggested by Sammoura where the thickness of the support layer is about 100 nano.meters to 10 micro.meters, where providing for example a thickness of 4 micro.meters will provide for example an adequate material flexibility and/or stiffness of the micro pump layers of Hirata, all especially considering that such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). 

Hirata discloses (as modified for the reasons discussed above) in claim 15:  The MEMS pump according to claim 1, but Hirata does not disclose: the third thickness is from 10 to 20 micrometers; although Sammoura teaches: the support layer thickness (of the support layer paragraph 0076) is about 100 nano.meters to 10 micro.meters, the thickness provided for example for adequate material flexibility and/or stiffness of the micro pump layers, based for example on the size of the micro pump itself; 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide the first thickness of Hirata at about 10 micro.meters, as suggested by Sammoura where the thickness of the support layer is about 100 nano.meters to 10 micro.meters, where providing for example a thickness of 10 micro.meters will provide for example an adequate material flexibility and/or stiffness of the micro pump layers of Hirata, all especially considering that such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). 

Hirata discloses (as modified for the reasons discussed above) in claim 16:  The MEMS pump according to claim 1, wherein the first thickness (195) is larger (thicker axial distance as shown in figure 5) than the third thickness (i.e. 110), and the third thickness (thickness of 110) is larger than the second thickness (i.e. thickness at 1004 is of shorter axial distance that 110); 
Furthermore, if it could be persuasively argued that the thicknesses are not explicitly disclosed in Hirata, considering the visual suggestion of relative axial thicknesses as taught in Hirata, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide for the first layer to be thicker than the third layer and both thicker than the second layer, for the purpose of providing for example, a structured stacked piezo electric layer pump with relative stiffness, all especially considering that  such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976)

Hirata discloses (as modified for the reasons discussed above) in claim 17:  The MEMS pump according to claim 1, but Hirata does not disclose: the thickness of the first oxide layer is from 10 to 20 micrometers; although Sammoura teaches: the support layer thickness (of the support layer paragraph 0076, where the support payer may also include silicon dioxide layer, paragraph 0081 and the support layer…) is about 100 nano.meters to 10 micro.meters, the thickness provided for example for adequate material flexibility and/or stiffness of the micro pump layers, based for example on the size of the micro pump itself; 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide the first oxide layer thickness of Hirata at about 10 micro.meters, as suggested by Sammoura where the thickness of the support layer is about 100 nano.meters to 10 micro.meters, where providing for example a thickness of 10 micro.meters will provide for example an adequate material flexibility and/or stiffness of the micro pump layers of Hirata, all especially considering that such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). 

Hirata discloses (as modified for the reasons discussed above) in claim 18:  The MEMS pump according to claim 1, but Hirata does not disclose: the thickness of the second oxide layer is from 0.5 to 2 micrometers. although Sammoura teaches: the support layer thickness (of the support layer paragraph 0076, where the support payer may also include silicon dioxide layer, paragraph 0081 and the support layer…) is about 100 nano.meters to 10 micro.meters, the thickness provided for example for adequate material flexibility and/or stiffness of the micro pump layers, based for example on the size of the micro pump itself; 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide the second oxide layer thickness of Hirata at about 1 micro.meters as suggested by Sammoura where the thickness of the support layer is about 100 nano.meters to 10 micro.meters, where providing for example a thickness of 1 micro.meters will provide for example an adequate material flexibility and/or stiffness of the micro pump layers of Hirata, all especially considering that such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). 

Hirata discloses (as modified for the reasons discussed above) in claim 19:  The MEMS pump according to claim 1, wherein the thickness of the first layer is larger than that of the second layer (i.e. 195 is larger than 1004); but Hirata does not disclose: the thickness of the first oxide layer is larger than the thickness of the second oxide layer; considering the above;  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to make the first oxide layer (at the base) thicker than the second oxide layer (in the pump) for Hirata, as suggested by the teaching of Hirata’s first and second layers, all for the purpose of providing for example adequate material flexibility and/or stiffness of the micro pump layers of Hirata, and considering that such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “the piezoelectric element further comprises: a first electrode layer; a piezoelectric layer disposed on the first electrode layer; an insulation layer covered on a part of the piezoelectric layer and a part of the first electrode layer; and a second electrode layer disposed on a part of the insulation layer and a uncovered area of the piezoelectric layer for electrically coupling with the piezoelectric layer, wherein the uncovered area of the piezoelectric layer is not in contact with the insulation layer” in combination with the other limitations as set forth above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753